ORDER

PER CURIAM.
Richard Thomas (“Defendant”) appeals the judgment entered upon his conviction by a jury of assault in the first degree, section 565 .060 RSMo 1994, armed criminal action, section 571.015 RSMo 1994, and unlawful use of a weapon, section 571.030 RSMo 1994. Defendant was sentenced to *514concurrent prison terms of ten years and three years and fined $250.00, respectively.
We have reviewed the briefs of the parties and the record on appeal and find no error of law or abuse of discretion. An extended opinion would be of no prece-dential value. We have, however, provided the parties with a memorandum opinion, for their use only, explaining the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).